Citation Nr: 1123605	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sciatic nerve damage of the bilateral legs as secondary to service-connected residuals of a low back injury with degenerative changes.

2.  Entitlement to an increased rating in excess of 40 percent for residuals of a low back injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1961 to August 1962, and from August 1974 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Regarding the Veteran's claim for service connection of a bilateral leg disorder, the Board notes that, in a January 1991 rating decision, the RO denied service connection for bilateral leg pain.  The Veteran appealed and, in a December 1993 decision, the Board denied the Veteran's claim.  The Veteran's original claim for service connection for a bilateral leg disorder on a direct basis, originally claimed as bilateral leg pain, is now final.  

In his May 2007 claim for benefits, the Veteran stated that he wished to file for secondary service connection for sciatic nerve damage caused by his service-connected low back disability.  The Board notes that the claim for secondary service-connection is distinct from the Veteran's initial claim for benefits for bilateral leg pain and, therefore, new and material evidence did not have to be provided by the Veteran in order for the previously denied claim for service connection for bilateral leg pain on a direct basis to be reopened.  

During the pendency of this appeal, in a March 2008 rating decision, the RO denied service connection for a left wrist disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  As the Veteran did not appeal this decision, the issues of service connection for a left wrist disorder and entitlement to TDIU are not in appellate status, and are not before the Board.  

In his September 2008 substantive appeal to the Board, the Veteran requested a hearing before the Board, seated at the RO (Travel Board hearing).  The Veteran did not appear at this hearing, scheduled for June 9, 2010.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptomatology of sciatic nerve damage of the legs during service. 

2.  The Veteran did not experience continuous symptomatology of sciatic nerve damage of the legs since service.

3.  The Veteran's current nerve disorder of the legs, diagnosed as diabetic radiculopathy, is not related to service.

4.  During the entire increased rating period under appeal, the Veteran's low back disability has been manifested by, at worse, limitation of forward flexion to 45 degrees, including to pain and other limiting orthopedic factors.

5.  During the entire increased rating period under appeal, the Veteran's low back disability has not been manifested by or more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatic nerve damage of the legs, to include as secondary to service-connected residuals of a low back injury with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an increased rating in excess of 40 percent for residuals of a low back injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letters sent in June 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess, the information required by Vazquez-Flores, and information regarding claims for secondary service connection.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records and VA treatment records to assist the Veteran with the claims.  Also, throughout the pendency of this appeal, as will be detailed following, the RO provided the Veteran with VA medical examinations in July 2007 and May 2008.  The Board notes that, in September 2007 and September 2008 statements, the Veteran asserted that the July 2007 VA medical examination report was inadequate.  The Veteran stated that the July 2007 VA examiner failed to use a goniometer in measuring the limitation of motion of the Veteran's lumbosacral spine, and did not perform any neurological testing.  

Having reviewed the record, the Board finds that the Veteran's statements as to inadequacy of VA examination lack credibility.  The Veteran has not submitted any evidence suggesting that the July 2007 VA examiner was not qualified to give an adequate examination.  The July 2007 VA medical examination report indicates that the VA examiner gave the Veteran a full examination, to include goniometer measurements and neurological testing.  The Veteran reported no complaints in the examination report itself and did not register any complaints regarding the quality of the examination until two months later, after the denial of his claim.  In this case, the Board places far greater weight of probative value on the examiner's findings contained in the July 2007 VA medical examination report than it does on the Veteran's later statements that are inconsistent with the accounts in the record.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Moreover, VA sought and obtained an additional opinion regarding the etiology of the Veteran's bilateral leg disorder in April 2008.  Subsequently, VA provided the Veteran with additional VA medical examinations in May 2008.  The Veteran has not registered any complaints regarding the adequacy of the April 2008 VA medical opinion or the May 2008 VA medical examination reports.  As the July 2007 and May 2008 VA medical examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the respective disabilities, and, when required, an opinion as to the etiology of a claimed disorder, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claims.  Also, as the April 2008 VA medical opinion was written after a thorough review of the entire claims file and contained an opinion as to the etiology of the Veteran's claimed bilateral leg disorder, corroborating those contained in the July 2007 and May 2008 VA medical examination reports, there again is no duty to provide an additional examination or medical opinion regarding this element of the Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a) (2010).  A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non-service-connected [secondary] condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non- service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Sciatic Nerve Damage of the Legs

The Veteran essentially contends that he developed a bilateral leg disorder, specifically damage to the sciatic nerve, due to a service-connected lower back disability.  Specifically, in a May 2007 statement, the Veteran indicated experiencing nerve damage of the both legs with spasms down the legs and numbness of the feet.  

After a review of all evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptomatology of a sciatic nerve disorder during service.  The Veteran's service treatment records contain no notations or diagnoses for leg pain.  

The Board finds that the Veteran did not experience continuous sciatic nerve disorder symptomatology since discharge from service.  The first report of leg pain is contained in a March 1990 VA medical examination report, written over two and a half years after the Veteran's discharge from service.  In this report, the Veteran indicates experiencing pain from his left hip down his leg, but makes no mention of pain in the right leg.  In a February 1991 VA medical examination report, the Veteran first reported experiencing bilateral leg pain when he walked at times.  Subsequent treatment records contain few references to any leg disorder dated prior to the filing of the present claim and such references do not reflect continuous bilateral leg disorder symptomatology related to a claimed sciatic nerve disorder.  For example, in September 2002 VA medical examination report, written for an unrelated claim, the VA examiner noted that the Veteran had difficulty walking and used a cane; however, the Veteran reported that he used the cane because of a knee disorder.  Considering this record of evidence, the Board finds that the Veteran has not experienced continuous symptomatology of a sciatic nerve disorder of the legs since discharge from service.

Finally, the Board finds that the Veteran does not have a sciatic nerve disorder or any bilateral leg disorder was caused or aggravated by the service-connected low back disorder.  The Veteran's VA treatment records contain no record of diagnosis or treatment for radiculopathy-related symptoms.  

A July 2007 VA medical examination report reflects a finding that the Veteran did not have sciatica, and offered the opinion that it was less likely than not that the Veteran's spasms and numbness of his feet and left leg were related to the Veteran's low back injury.  This opinion was based upon the VA examiners review of the claims file prior to examination, and history and examination of the Veteran.  The examiner reported that the Veteran walked with a cane.  Upon neurologic examination, the VA examiner found that the Veteran's sensory and motor functions were intact, but the Veteran's reflexes were diminished bilaterally though equally.  The Lasegue's sign was negative.  After a review of the evidence, to include an August 2006 X-ray report, the VA examiner diagnosed degenerative joint disease of the lumbar spine without sciatica.  

In a February 2008 VA opinion, a VA clinician noted reviewing the claims file to include the July 2007 VA medical examination report.  After reviewing the records, the VA clinician reported that there was no objective evidence of left or right lumbosacral radiculopathy, and opined that the Veteran's leg disorder symptoms and bilaterally equally diminished reflexes were more likely than not due to mild diabetic peripheral neuropathy.  Service connection has not been established for diabetes or any diabetic complications.  The VA clinician noted that the record contained evidence of poorly controlled non-service connected diabetes mellitus and the presence of other conditions related to diabetes.  

In a May 2008 VA medical examination report, a VA examiner reported that the Veteran indicated that he had diabetic peripheral neuropathy, causing him to walk slowly with a wide-based gait.  After a review of an X-ray report, the VA examiner noted that the Veteran's lumbosacral spine showed only mild osteophytosis with no degenerative disc disease and no neurologic deficit from the lower back.  The VA examiner opined that the Veteran's weakness of both lower extremities emanated from his severe (non-service-connected) diabetic peripheral neuropathy causing weakness, unsteadiness, a propensity for falling, and an inability to stand up by himself.  In a subsequent May 2008 VA medical examination report, the VA examiner again found that the Veteran had difficulty ambulating due to severe diabetic peripheral neuropathy.

From this record, the treatment evidence of record indicates that the Veteran's has diagnosed severe diabetic peripheral neuropathy, caused by non-service-connected diabetes.  The record further indicates that the Veteran does not have a radiculopathy disorder caused or aggravated by his service-connected low back disorder.  In fact, in a May 2008 VA medical examination report, a VA medical examiner specifically found, by review of a physical examination and X-rays, that the Veteran did not have radiculopathy related to the service-connected low back disability.  Accordingly, a grant of service connection for a sciatic nerve disorder secondary to the service-connected low back disability is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a sciatic nerve disorder of the legs as secondary to a service-connected low back disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if the VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, the VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart, 21 Vet. App. 505.

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

VA also must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Increased Rating for Low Back Disability

The Veteran essentially contends that his low back disability is of greater severity than that contemplated by the current 40 percent rating.  He wrote that he has increased pain and limitation of motion, the low back disability made it difficult for him to stand up without assistance, and that he has to use a cane to ambulate.  

After a review of all evidence, lay and medical, the Board finds that the record of evidence does not indicate sufficient symptomatology more nearly approximating a next higher 50 percent rating for the entire increased rating period.  The evidence does not show impairment that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine for any period, as required for the next higher 50 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a. 

The record of evidence contains no notations indicating complaints, diagnoses, or treatment that reflect ankylosis of the thoracolumbar spine for any period.  In the July 2007 VA medical examination report, the Veteran displayed forward flexion of the thoracolumbar spine to 80 degrees with mild pain at the end of motion.  In a May 2007 VA medical examination report, the Veteran displayed forward flexion of the thoracolumbar spine to 45 degrees with motion limited by the Veteran's obese abdomen.  The VA examiner noted no pain during motion.  

In a September 2007 statement, the Veteran indicated that the low back disability made it difficult for him to stand up without assistance; however, in a May 2008 VA medical opinion, a VA clinician indicated that the Veteran's unsteadiness and inability to stand were related to weakness in both legs, brought on by (non-service-connected) diabetic neuropathy unrelated to a low back disability.   In a subsequent May 2008 VA medical examination report, the VA examiner found that the Veteran had difficulty ambulating due to severe diabetic peripheral neuropathy.  As explained in detail above, the Board finds that the Veteran's leg disorders were not related to the service-connected low-back disability.  

Although the Veteran has reported also experiencing constant pain in the back, the treatment evidence does not show additional loss of function or motion of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate unfavorable ankylosis of the thoracolumbar spine as required for the next higher 50 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a.

In a May 2007 statement, the Veteran contended that he had been prescribed bed rest by his physician for his low back disability.  Periods of physician-prescribed bed rest are criteria used in rating intervertebral disc syndrome under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The Veteran has not been diagnosed as having intervertebral disc syndrome and, therefore, Diagnostic Code 5243 is not applicable in this situation.  Moreover, the record does not indicate that the Veteran has experienced incapacitating episodes, requiring physician-prescribed bed rest, of low back symptomatology having a total duration of at least six weeks during the past 12 months as required for the next higher sixty percent rating under Diagnostic Code 5243.  

For the above reasons, the Board finds that the Veteran's low back symptomatology for the entire increased rating period does not more nearly approximate that required for a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 40 percent for any period, the benefit of the doubt doctrine is not applicable, and the claim for increased rating must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability are inadequate.   The schedular rating criteria specifically provides ratings for such limitation of motion of the low back and contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, the record does not indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Service connection for sciatic nerve damage of the bilateral legs as secondary to service-connected residuals of a low back injury with degenerative changes is denied.  

An increased rating in excess of 40 percent for residuals of a low back injury with degenerative changes is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


